Exhibit 10.1
SUPERIOR ENERGY SERVICES, INC.
DIRECTORS DEFERRED COMPENSATION PLAN
     1. Purpose. The purpose of the Superior Energy Services, Inc. Directors
Deferred Compensation Plan (the “Plan”) is to aid Superior Energy Services, Inc.
(“Superior”) in attracting and retaining experienced outside or non-employee
directors by providing them with tax-deferred savings opportunities. The Plan is
intended to comply with Code Section 409A.
     2. Definitions. For the purposes of this Plan, the following words and
phrases shall have the meanings indicated, unless the context clearly indicates
otherwise:
          “Account” means the bookkeeping account maintained by the Company for
each Participant pursuant to Section 4.
          “Administrative Committee” means the committee appointed by the
Nominating and Corporate Governance Committee or by any person(s) to whom the
Nominating and Corporate Governance Committee has delegated the power of
appointment. As of the effective date of the Plan, the persons listed on
Appendix B are members of the Administrative Committee.
          “Beneficiary” means the person, persons or entity designated by the
Participant to receive any benefits payable under the Plan pursuant to
Section 6.
          “Board” means the Board of Directors of Superior.
          “Business Combination” means the consummation of a reorganization,
share exchange, merger or consolidation (including any such transaction
involving any direct or indirect subsidiary of Superior), or sale or other
disposition of all or substantially all of the assets of Superior.
          “Cash Compensation” means all compensation payable by Superior in cash
to a Non-Employee Director for his or her services as a member of the Board,
including, without limitation, any annual retainer, fees for attending meetings
of the Board or any committee thereof, fees for acting as chairperson of the
Board or any committee, and any other fees as may become payable to a
Non-Employee Director, including the additional retainer payable to the Lead
Director. “Cash Compensation” does not include expense reimbursements, any form
of noncash compensation, stock-based plan awards, or benefits.
          “Change of Control” means:
               (a) the acquisition by any person of beneficial ownership of 50%
or more of the outstanding shares of the Common Stock or 50% or more of the
combined voting power of Superior’s then-outstanding securities entitled to vote
generally in the election of directors; provided, however, that for purposes of
this subsection (a), the following acquisitions shall not constitute a Change of
Control:

 



--------------------------------------------------------------------------------



 



               (1) any acquisition (other than a Business Combination that
constitutes a Change of Control under subsection (c) hereof) of Common Stock
directly from Superior,
               (2) any acquisition of Common Stock by Superior,
               (3) any acquisition of Common Stock by any employee benefit plan
(or related trust) sponsored or maintained by Superior or any corporation
controlled by the Company, or
               (4) any acquisition of Common Stock by any corporation or other
entity pursuant to a Business Combination that does not constitute a Change of
Control under subsection (c) hereof; or
               (b) individuals who, as of January 1, 2011, constituted the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a director
subsequent to such date whose election, or nomination for election by Superior’s
stockholders, was approved by a vote of at least two-thirds of the directors
then comprising the Incumbent Board shall be considered a member of the
Incumbent Board, unless such individual’s initial assumption of office occurs as
a result of an actual or threatened election contest with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a person other than the Incumbent Board;
or
               (c) a Business Combination; provided, however, that in no such
case shall any such transaction constitute a Change of Control if immediately
following such Business Combination:
               (1) the individuals and entities who were the beneficial owners
of Superior’s outstanding Common Stock and Superior’s voting securities entitled
to vote generally in the election of directors immediately prior to such
Business Combination have direct or indirect beneficial ownership, respectively,
of more than 50% of the then-outstanding shares of common stock, and more than
50% of the combined voting power of the then-outstanding voting securities
entitled to vote generally in the election of directors of the surviving or
successor corporation, or, if applicable, the ultimate parent company thereof
(the “Post-Transaction Corporation”), and
               (2) except to the extent that such ownership existed prior to the
Business Combination, no person (excluding the Post-Transaction Corporation and
any employee benefit plan or related trust of either Superior, the
Post-Transaction Corporation, or any subsidiary of either corporation)
beneficially owns, directly or indirectly, 25% or more of the then-outstanding
shares of common stock of the corporation resulting from such Business
Combination or 25% or more of the combined voting power of the then-outstanding
voting securities of such corporation, and

2



--------------------------------------------------------------------------------



 



               (3) at least a majority of the members of the board of directors
of the Post-Transaction Corporation were members of the Incumbent Board at the
time of the execution of the initial agreement, or of the action of the Board
providing for such Business Combination; or
               (d) approval by the stockholders of Superior of a complete
liquidation or dissolution of Superior.
          For purposes of this definition of “Change of Control,” the term
“person” shall mean a natural person or entity, and shall also mean the group or
syndicate created when two or more persons act as a syndicate or other group
(including, without limitation, a partnership or limited partnership) for the
purpose of acquiring, holding, or disposing of a security, except that “person”
shall not include an underwriter temporarily holding a security pursuant to an
offering of the security.
          Notwithstanding any other provision of this definition of Change of
Control, no payment shall be made from this Plan as a result of a Change of
Control unless such event qualifies as a Change of Control under Section 409A.
          “Change of Control Participant” has the meaning set forth in
Section 8.2(a).
          “Code” means the Internal Revenue Code of 1986, as amended. References
to any provision of the Code or regulation (including a proposed regulation)
thereunder shall include any successor provisions or regulations.
          “Common Stock” means the common stock of Superior, $0.001 par value
per share.
          “Company” means Superior and its subsidiaries.
          “Deferral Amount” has the meaning set forth in Section 3.3.
          “Deferral Period” has the meaning set forth in Section 3.5.
          “Designee” means any individual(s) to whom the Board, the Nominating
and Corporate Governance Committee, or Administrative Committee has delegated
the authority to take action under the Plan. Wherever Board, Nominating and
Corporate Governance Committee, or Administrative Committee is referenced in the
Plan, such reference shall be deemed to also refer to such entity’s Designee.
          “Disabled.” A Participant shall be considered Disabled if the
Participant:
               (a) is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, or

3



--------------------------------------------------------------------------------



 



               (b) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Participant’s employer.
          “Hypothetical Investment Benchmark” means the phantom investment
benchmarks which are used to measure the return credited to a Participant’s
Account. The Hypothetical Investment Benchmarks are specified by the
Administrative Committee and may change from time to time.
          “Non-Employee Director” means any member of the Board who is not
employed by the Company.
          “Participant” means any Non-Employee Director who elects to
participate by filing a Participation Agreement as provided in Section 3, and
any former Non-Employee Director who has an Account balance under the Plan.
          “Participation Agreement” means the form completed by a Participant in
accordance with Section 3.
          “Plan Year” means a twelve-month period beginning January 1 and ending
the following December 31.
          “Restricted Stock Units” means any grant of restricted stock units
from the Company to the Participant under a shareholder-approved equity
incentive plan of the Company.
          “Separation from Service” means “separation from service” with the
Company as defined in Treasury Regulation Section 1.409A-1(h). A Participant
shall not be considered to have incurred a Separation from Service until the
Participant has ceased to provide any services for Superior, its subsidiaries,
and any other entity that would be treated as a member of a controlled group
that includes Superior under Code Section 414(b) or (c) (as modified by
substituting 50% ownership for 80% for all purposes thereof), without any
expectation of the Participant being retained to provide future services as a
director or independent contractor.
          “Superior” means Superior Energy Services, Inc. and its successors and
assigns, including but not limited to any corporation or entity with or into
which such company may merge or consolidate.
          “Unforeseeable Emergency” means a severe financial hardship of the
Participant or Beneficiary resulting from an illness or accident of the
Participant or Beneficiary, the Participant’s or Beneficiary’s spouse, or the
Participant’s or Beneficiary’s dependent (as defined in Code Section 152(a));
loss of the Participant’s or Beneficiary’s property due to casualty (including
the need to rebuild a home following damage to a home not otherwise covered by
insurance, for example, not as a result of a natural disaster); or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant or Beneficiary. In addition, the need to
pay for medical expenses, including non-refundable deductibles, as well as for
the costs of prescription drug medication, may constitute an

4



--------------------------------------------------------------------------------



 



Unforeseeable Emergency. Finally, the need to pay for the funeral expenses of a
spouse or a dependent (as defined in Code Section 152(a)) may also constitute an
Unforeseeable Emergency. An Unforeseeable Emergency must satisfy the
requirements of Treasury Regulation Section 1.409A-3(i)(3) in order for a
payment to be made. Whether a Participant is faced with an “Unforeseeable
Emergency” permitting distribution under this Plan is to be determined by the
Administrative Committee based on the relevant facts and circumstances of each
case and in accordance with Code Section 409A.
          “Valuation Date” means the last calendar date when the New York Stock
Exchange was open, or such other date as the Administrative Committee in its
sole discretion may determine.
     3. Participation and Participant Elections.
          3.1 Participation. Participation in the Plan shall be limited to those
individuals who (a) are Non-Employee Directors and (b) elect to participate in
this Plan by filing a Participation Agreement with the Administrative Committee
or its Designee.
          3.2 Deferral of Cash Compensation. Subject to the other terms and
conditions of this Plan, a Participant may elect to defer up to a total of 100%
of his or her Cash Compensation for a given Plan Year under the Plan (the
“Deferral Amount”), expressed as either a dollar amount or a percentage of the
Participant’s Cash Compensation for such Plan Year.
          3.3 Deferral of Restricted Stock Units.
               (a) Subject to the terms and conditions of this Section 3.3, a
Participant may elect to defer, on a grant-by-grant basis, the receipt of all or
a portion of the shares of Common Stock that he or she is entitled to receive
upon his or her Separation of Service in connection with the payout of those
Restricted Stock Units (and any related amounts credited to the Participant’s
Dividend Equivalent Account under Section 4.4). Except as permitted by Section
3.3(b), such deferral election must be made during the applicable Section 3.4
enrollment period for the Plan Year in which the Restricted Stock Units are
granted; provided that if the Non-Employee Director makes such an election
during the 30-day period described in Section 3.4(b) and after the date of grant
of the Restricted Stock Units, the number of shares deferred shall be equal to
the total number of Restricted Stock Units multiplied by a fraction, the
numerator of which is the number of days between the date on which the election
is made and the date of the next annual meeting following the date of grant, and
the denominator of which is the number of days between the date of grant and the
date of the next annual meeting, rounded to next lower number of whole shares.
               (b) A Participant may make a one-time election to defer receipt
of all or a portion of the shares of Common Stock underlying any grant of
Restricted Stock Units awarded to him or her prior to the date of Board approval
of this Plan. Such election (i) must be received by the Administrative Committee
by March 31, 2011, (ii) will become irrevocable on that date, (iii) shall not
take effect until March 31, 2012; and (iv) must provide that the Deferral Period
with respect to such Restricted Stock Units shall end no earlier than the fifth
anniversary of the date of Participant’s Separation from Service, provided that
if the Participant dies or

5



--------------------------------------------------------------------------------



 



becomes Disabled prior to such date, the shares of Common Stock shall be
distributed to in accordance with Section 5.2.
                    (c) A Participant’s deferred Restricted Stock Units shall be
accounted for separately from his or her Deferral Amounts, and shall be subject
to the all of the provisions of this Plan except Sections 3.6, 4.1, and 4.2.
          3.4 Election Timing and Effective Dates.
                    (a) A Participation Agreement must be filed prior to the
December 31st immediately preceding the Plan Year for which it is effective or
by such earlier deadline as the Administrative Committee may prescribe.
                    (b) Notwithstanding Section 3.4(a), a Participant who is
newly eligible for the Plan (as determined in accordance with Treas. Reg.
Section 1.409A-2(a)(7)) and who does not participate in any other account
balance type nonqualified plan (as determined by Treas. Reg. Section
1.409A-1(c)) of the Company may file a Participation Agreement effective for the
remainder of the initial Plan Year and applicable to compensation earned in the
remainder of such Plan Year, but only if such election is made not more than
30 days after the Participant becomes eligible for the Plan.
          3.5 Contents of Participation Agreement. The Administrative Committee
shall have the discretion to specify the contents of Participation Agreements.
Subject to Section 7, each Participation Agreement shall set forth: (a) the
Deferral Amount and whether the Participant is electing to defer his or her
Restricted Stock Units for that Plan Year; (b) the period after which payment of
the Deferral Amount and the issuance of the Common Stock underlying the deferred
Restricted Stock Units, if applicable, are to be made or begin to be made (the
“Deferral Period”); and (c) the form in which payments of the Deferral Amount
and the deferred Restricted Stock Units, if applicable, are to be made, which
may be a lump sum or in substantially equal annual installments of 2 to
10 years. The Deferral Period may be expressed as ending on a specified date,
upon the occurrence of an event (such as a Participant’s Separation from
Service), or in accordance with such other terms and options that may be set
forth in the Participation Agreement; provided, however, that the Deferral
Period shall end no later than the tenth anniversary of the date of
Participant’s Separation from Service.
          3.6 Modification or Revocation of Election by Participant.
                    (a) A Participant may not change the Deferral Amount during
a Plan Year. However, a Participant may discontinue participation if he or she
experiences an Unforeseeable Emergency, by completing such forms, and subject to
such limitations and restrictions, as the Administrative Committee may
prescribe. If approved by the Administrative Committee, revocation shall take
effect as of the next regularly-scheduled date on which Cash Compensation is to
be paid. If a Participant discontinues participation during a Plan Year, he or
she will not be permitted to participate again in the Plan until the later of
six months from the date of discontinuance or the commencement of the following
Plan Year.
                    (b) A Participant may make an election to change the time or
form of his or her payment from the Plan as set forth in an existing
Participation Agreement, but in

6



--------------------------------------------------------------------------------



 



accordance with Treas. Reg. Section 1.409A-2(b), such a change must include the
lengthening of the Deferral Period by no less than five years from the original
payment date under the Participation Agreement (as in effect before such
amendment). In addition, such amended Participation Agreement must be filed with
the Administrative Committee or its Designee at least 12 months prior to the
date of the first scheduled payment under the Participation Agreement (as in
effect before such amendment), and will not be effective for 12 months. Under no
circumstances may a Participant’s Participation Agreement be retroactively
entered into, modified, or revoked.
          3.7 Vesting of Account. Subject to Section 9.1, each Participant shall
be 100% vested in his or her Account(s) at all times.
     4. Maintenance, Crediting, and Investment of Accounts.
          4.1 Maintenance of Accounts.
                    (a) The Deferral Amount of a Participant with respect to
each Plan Year of participation in the Plan shall be credited by the
Administrative Committee to the Participant’s Account as and when such Deferral
Amount would otherwise have been paid to the Participant.
                    (b) Separate Accounts shall be maintained for each
Participant. More than one Account may be maintained for a Participant as
necessary to reflect (i) various Hypothetical Investment Benchmarks and/or
(ii) separate Participation Agreements specifying different Deferral Periods,
deferral sources, and/or forms of payment. A Participant’s Account(s) shall be
utilized solely as a device for the measurement and determination of the amounts
to be paid to the Participant pursuant to this Plan, and shall not constitute or
be treated as a trust fund of any kind.
          4.2 Crediting of Accounts.
                    (a) Each Participant shall be entitled to direct the manner
in which his or her Accounts will be deemed to be invested by selecting among
the Hypothetical Investment Benchmarks specified in Appendix A hereto, as
amended by the Administrative Committee from time to time, and in accordance
with such rules, regulations and procedures as the Administrative Committee may
establish from time to time. Notwithstanding anything to the contrary herein,
earnings and losses based on a Participant’s investment elections shall begin to
accrue as of the date such Participant’s Deferral Amounts are credited to his or
her Accounts.
                    (b) The Administrative Committee shall determine the balance
of each Account, as of each Valuation Date, by adjusting the balance of such
Account as of the immediately preceding Valuation Date to reflect changes in the
value of the deemed investments thereof, credits and debits pursuant to
Section 4.1(a) and Section 4.2(a) and distributions pursuant to Section 5 with
respect to such Account since the preceding Valuation Date.
          4.3 Statement of Accounts. The Administrative Committee shall submit
to each Participant quarterly statements of his or her Account(s) in such form
as the Administrative

7



--------------------------------------------------------------------------------



 



Committee deems desirable, setting forth the balance to the credit of such
Participant in his or her Account(s) as of the end of the most
recently-completed quarter.
          4.4 Credit of Dividend Equivalents on Deferred Restricted Stock Units.
For any Restricted Stock Units a Participant elects to defer, the Administrative
Committee shall establish and maintain a “Dividend Equivalent Account” as
required under Section 6.4 of the Amended and Restated Superior Energy Services,
Inc. 2004 Directors Restricted Stock Units Plan or the equivalent section of any
successor plan. All amounts in a Participant’s Dividend Equivalent Account shall
be distributed to the Participant in tandem with the related shares of Common
Stock underlying the Restricted Stock Units.
     5. Distribution of Benefits.
          5.1 Time and Form of Payment. Unless otherwise stated in this
Section 5, at the end of the Deferral Period for each Account, the Company shall
pay to the Participant the balance of such Account at the time or times elected
by the Participant in the applicable Participation Agreement; provided that if
the Participant has elected to receive payments from an Account in a lump sum,
the Company shall pay the balance in such Account (determined as of the most
recent Valuation Date preceding or coinciding with the payment date) in a lump
sum in cash as soon as practicable after the end of the Deferral Period (no
later than 90 days after the Deferral Period). If the Participant has elected to
receive payments from an Account in installments, the Company shall make annual
cash payments from such Account, each of which shall consist of an amount equal
to (i) the balance of such Account as of the most recent Valuation Date
preceding or coinciding with the payment date times (ii) a fraction, the
numerator of which is one and the denominator of which is the number of
remaining installments (including the installment being paid). The first such
installment shall be paid in January of the year specified in the Participation
Agreement (for specified date payments), in January of the year following
Separation from Service (for payments triggered by a Separation from Service) or
as otherwise specified in the Participation Agreement upon reaching the end of
the Deferral Period. Each subsequent installment shall be paid in January of the
following years and shall be deemed to be made on a pro rata basis from each of
the different deemed investments of the Account (if there is more than one such
deemed investment). If a Participant elects to defer an annual grant of
Restricted Stock Units, the shares of Common Stock underlying such grant (and
any related amounts credited to the Participant’s Dividend Equivalent Account
under Section 4.4) shall be distributed at the time or times elected by the
Participant in the applicable Participation Agreement, provided that if the
Participant dies or becomes Disabled prior to such date, the shares of Common
Stock shall be distributed to in accordance with Section 5.2.
          5.2 Death or Disability. Notwithstanding the provisions of
Sections 5.1 hereof and any Participation Agreement, if a Participant dies or
becomes Disabled (whether before or after Separation from Service) prior to
receiving full payment of his or her Account(s), the Company shall pay the
remaining balance of his or her Account (determined as of the most recent
Valuation Date preceding or coinciding with such event) to the Participant or,
if the Participant is deceased, in accordance with Section 6, in a lump sum in
cash as soon as practicable following the occurrence of such event (no later
than 90 days after the event occurs).

8



--------------------------------------------------------------------------------



 



          5.3 Hardship Withdrawals. Notwithstanding the provisions of
Section 5.1 and any Participation Agreement, a Participant shall be entitled to
early payment of all or part of the balance in his or her Account(s) in the
event of an Unforeseeable Emergency, in accordance with this Section 5.3. A
distribution pursuant to this Section 5.3 may only be made to the extent
reasonably needed to satisfy the Unforeseeable Emergency need, and may not be
made if such need is or may be relieved (a) through reimbursement or
compensation by insurance or otherwise, (b) by liquidation of the Participant’s
assets to the extent such liquidation would not itself cause severe financial
hardship, or (c) by cessation of deferrals under the Plan. An application for an
early payment under this Section 5.3 shall be made to the Administrative
Committee in such form and in accordance with such procedures as the
Administrative Committee shall determine from time to time. The determination of
whether and in what amount and form a distribution will be permitted pursuant to
this Section 5.3 shall be made by the Administrative Committee.
          5.4 Withholding of Taxes. Notwithstanding any other provision of this
Plan, the Company shall withhold from payments made hereunder any amounts
required to be so withheld by any applicable law or regulation.
          5.5 Acceleration of Payment. A Participant shall have no right to
compel any accelerated payment of amounts due to a Participant. The Company may
accelerate the payment of some or all of the amounts due to a Participant in a
given year only in accordance with this Section and Section 409A of the Code.
                    (a) Domestic Relations Orders. The Administrative Committee
may, in its sole and absolute discretion, accelerate the time or schedule of a
payment under the Plan to an individual other than the Participant as may be
necessary to fulfill a domestic relations order (as defined in
Section 414(p)(1)(B) of the Code).
                    (b) Conflicts of Interest. The Administrative Committee may,
in its sole and absolute discretion, provide for the acceleration of the time or
schedule of a payment under the Plan to the extent necessary for any Federal
officer or employee in the executive branch to comply with an ethics agreement
with the Federal government. Additionally, the Committee may, in its sole
discretion, provide for the acceleration of the time or schedule of a payment
under the Plan to the extent reasonably necessary to avoid the violation of an
applicable Federal, state, local, or foreign ethics law or conflicts of interest
law (including where such payment is reasonably necessary to permit the
Participant to participate in activities in the normal course of his or her
position in which the Participant would otherwise not be able to participate
under an applicable rule).
                    (c) Limited Cash-Outs. The Administrative Committee may, in
its sole discretion, require a mandatory lump sum payment of amounts deferred
under the Plan that do not exceed the applicable dollar amount under
Section 402(g)(1)(B) of the Code, provided that the payment results in the
termination and liquidation of the entirety of the Participant’s interest under
the Plan, including all agreements, methods, programs, or other arrangements
with respect to which deferrals of compensation are treated as having been
deferred under a single plan under Section 409A of the Code.

9



--------------------------------------------------------------------------------



 



                    (d) Payment Upon Income Inclusion Under Section 409A. The
Administrative Committee may, in its sole discretion, provide for the
acceleration of the time or schedule of a payment under the Plan if at any time
the Plan fails to meet the requirements of Section 409A of the Code. The payment
may not exceed the amount required to be included in income as a result of the
failure to comply with the requirements of Section 409A of the Code.
                    (e) Payment of State, Local, or Foreign Taxes. The
Administrative Committee may, in its sole discretion, provide for the
acceleration of the time or schedule of a payment under the Plan to reflect
payment of state, local, or foreign tax obligations arising from participation
in the Plan that apply to an amount deferred under the Plan before the amount is
paid or made available to the participant (the state, local, or foreign tax
amount). Such payment may not exceed the amount of such taxes due as a result of
participation in the Plan. The payment may be made in the form of withholding
pursuant to provisions of applicable state, local, or foreign law or by payment
directly to the Participant. Additionally, the Administrative Committee may, in
its sole discretion, provide for the acceleration of the time or schedule of a
payment under the Plan to pay the income tax at source on wages imposed under
Section 3401 of the Code as a result of such payment and to pay the additional
income tax at source on wages imposed under Section 3401 of the Code
attributable to such additional wages and taxes. However, the total payment
under this acceleration provision must not exceed the aggregate of the state,
local, and foreign tax amount, and the income tax withholding related to such
state, local, and foreign tax amount.
                    (f) Bona Fide Disputes as to a Right to a Payment. The
Nominating and Corporate Governance Committee may, in its sole discretion,
provide for the acceleration of the time or schedule of a payment under the Plan
where such payments occur as part of a settlement between the Participant and
the Company of an arm’s length, bona fide dispute as to the Participant’s right
to the deferred amount, if done in accordance with Treasury
Regulation Section 1.409A-3(j)(4)(xiv).
                    (g) Plan Terminations and Liquidations. The Nominating and
Corporate Governance Committee may, in its sole discretion, provide for the
acceleration of the time or schedule of a payment under the Plan as provided in
Section 8.2.
                    (h) Other Events and Conditions. A payment may be
accelerated upon such other events and conditions as the Internal Revenue
Service may prescribe in generally applicable guidance published in the Internal
Revenue Bulletin.
          5.6 Delay of Payment. The Company may delay a payment otherwise due
hereunder to a date after the designated payment date under any of the following
circumstances:
                    (a) Delay Due to Financial Considerations. Any payment
required to be made on a date set forth under the terms of this Plan may be
delayed if payment on the originally scheduled date would jeopardize the ability
of the Company to continue as a going concern (in such case, payment will be
made during the first taxable year after such payment no longer would have such
effect).

10



--------------------------------------------------------------------------------



 



                    (b) Legal Compliance. If the Company reasonably anticipates
that the making of the payment will violate applicable law, provided that the
payment shall be made at the earliest date at which the Company reasonably
anticipates that the making of the payment will not cause such violation. (The
making of a payment that would cause inclusion in gross income or the
application of any penalty provision or other provision of the Code is not
treated as a violation of applicable law.)
                    (c) Other Events and Conditions. Payment may also be delayed
upon such other events and conditions as the Commissioner of Internal Revenue
may prescribe in generally applicable guidance published in the Internal Revenue
Bulletin, if a Participant is subject to the requirements of Section 16(a) of
the Securities Exchange Act of 1934, the Participant’s balance in his or her
Account(s) shall not be distributed on account of a Change in Control prior to
the date that is one year after the date of the Change of Control, unless such
balance is distributable pursuant to another provision of the Plan.
     6. Beneficiary Designation.
          6.1 Right to Designate Beneficiary. Each Participant shall have the
right, at any time, to designate any person, persons, or entity as his or her
Beneficiary or Beneficiaries. A Beneficiary designation shall be made, and may
be amended, by the Participant by filing a written designation with the
Administrative Committee, on such form and in accordance with such procedures as
the Administrative Committee shall establish from time to time.
          6.2 No Beneficiary Designation. If a Participant fails to designate a
Beneficiary as provided above, or if all designated Beneficiaries predecease the
Participant, then the Participant shall be deemed to have designated the
surviving spouse of the Participant as the designated Beneficiary. If the
Participant dies without a designated Beneficiary (or spouse as the deemed
designated Beneficiary), then the Participant’s Beneficiary shall be deemed to
be the Participant’s estate.
     7. Administration.
          7.1 Administrative Committee. The Plan shall be administered by the
Administrative Committee. A majority of the members of the Administrative
Committee shall constitute a quorum. All resolutions or other action taken by
the Administrative Committee shall be by a vote of a majority of its members
present at any meeting or, without a meeting, by an instrument in writing signed
by all its members. Members of the Administrative Committee may participate in a
meeting of such committee by means of a conference telephone or similar
communications equipment that enables all persons participating in the meeting
to hear each other, and such participation in a meeting shall constitute
presence in person at the meeting and waiver of notice of such meeting.
          7.2 Committee Responsibilities. The Administrative Committee shall be
responsible for the administration of this Plan and shall have all powers
necessary to administer this Plan, including discretionary authority to
determine eligibility for benefits and to decide claims under the terms of this
Plan, except to the extent that any such powers are vested in any other person.
The Administrative Committee may from time to time establish rules for the

11



--------------------------------------------------------------------------------



 



administration of this Plan, and it shall have the exclusive right to interpret
this Plan and to decide any matters arising in connection with the
administration and operation of this Plan. All rules, interpretations, and
decisions of the Administrative Committee shall be conclusive and binding on the
Company, Participants, and Beneficiaries.
          7.3 Ability to Delegate Responsibilities. The Administrative
Committee’s responsibilities shall include, but shall not be limited to,
determining in the first instance issues related to eligibility, Hypothetical
Investment Benchmarks, distribution of Deferral Amounts, determination of
account balances, crediting of hypothetical earnings and debiting of
hypothetical losses and of distributions, in-service withdrawals, deferral
elections and any other duties concerning the day-to-day operation of this Plan.
The Administrative Committee may designate one of its members as a chairperson
and may retain and supervise outside providers, third party administrators,
record keepers, and professionals (including in-house professionals) to perform
any or all of the duties delegated to it hereunder.
          7.4 Limitation of Liability. Neither a member of the Board nor any
member of the Administrative Committee shall be liable for any act or action
hereunder, whether of omission or commission, by any other member or employee or
by any agent to whom duties in connection with the administration of this Plan
have been delegated or for anything done or omitted to be done in connection
with this Plan. The Administrative Committee shall keep records of all of its
proceedings and shall keep records of all payments made to Participants or
Beneficiaries and payments made for expenses or otherwise.
          7.5 Recusal. Any member of the Administrative Committee who is due a
benefit under the Plan shall recuse himself or herself from any Administrative
Committee deliberations that concern such member’s benefits, including
deliberations concerning such member’s eligibility for a benefit or his or her
level of benefits. The previous sentence shall not apply to deliberations that
apply to Participants generally rather than the particular member at issue.
          7.6 Recovery of Administration Expenses. Any expense incurred by the
Company or the Administrative Committee relative to the administration of this
Plan shall be paid by the Company and/or may be deducted from the Accounts of
the Participants, as determined by the Administrative Committee.
     8. Amendment and Termination of Plan.
          8.1 Amendment. The Nominating and Corporate Governance Committee of
the Board, or any person(s) to whom such committee has delegated the right to
amend the Plan, may at any time amend this Plan in whole or in part, provided,
however, that no amendment shall be effective to decrease the balance in any
Account as accrued at the time of such amendment. The Administrative Committee
shall have authority to approve administrative and technical amendments that do
not materially increase the cost of the Plan. The Company may amend the Plan in
any other manner that does not cause adverse consequences under Section 409A of
the Code or other guidance from the Treasury Department or IRS, provided that no
amendments shall divest otherwise vested rights of Participants, or their
Beneficiaries.

12



--------------------------------------------------------------------------------



 



          8.2 Company’s Right to Terminate. The Nominating and Corporate
Governance Committee may terminate the Plan (or, where allowed by Section 409A
of the Code, a portion of the Plan) and accelerate any payments due (or that may
become due) under the Plan under the following circumstances:
                    (a) Section 409A Change of Control. The Plan termination
occurs pursuant to an irrevocable action of the Nominating and Corporate
Governance Committee that is taken within the 30 days preceding or the 12 months
following a Section 409A Change of Control, and all other plans sponsored by the
Company that are required to be aggregated with this Plan under Section 409A of
the Code are also terminated with respect to each Participant therein who was
employed by the Company that underwent the Section 409A Change of Control
(“Change of Control Participant”). In the event of such a termination, the
Accounts, together with amounts due to each Change of Control Participant under
all aggregated plans, shall be paid at the time and pursuant to the schedule
specified by the Nominating and Corporate Governance Committee, so long as all
payments are required to be made no later than 12 months after the date that the
Nominating and Corporate Governance Committee or its Designee irrevocably
approves the termination.
                    (b) Company’s Discretion. In the discretion of the
Nominating and Corporate Governance Committee, provided that: (i) all
arrangements sponsored by the Company that would be aggregated with the
Agreement under Treasury Regulation Section 1.409A-1(c) if the same employee
participated in all of the arrangements are terminated; (ii) no payments other
than payments that would be payable under the terms of the arrangements if the
termination had not occurred are made within 12 months of the termination of the
arrangements; (iii) all payments are made within 24 months of the termination of
the arrangements; and (iv) the Company does not adopt a new arrangement that
under Treasury Regulation Section 1.409A-1(c) that would be aggregated with the
Agreement if the same service provider participated in both arrangements, at any
time within three years following the date of termination of the Agreement.
                    (c) Dissolution or Bankruptcy Court Order. Within 12 months
of a corporate dissolution of the Company taxed under Section 331 of the Code,
or with the approval of a bankruptcy court pursuant to 11 U.S.C.
Section 503(b)(1)(A), provided that the amounts deferred under the Plan are
included in the Participant’s gross income in the latest of (i) the calendar
year in which the termination occurs, (ii) the calendar year in which the amount
is no longer subject to a substantial risk of forfeiture, or (iii) the first
calendar year in which the payment is administratively practicable.
                    (d) Other. Due to such other events and conditions as the
Commissioner of the IRS may prescribe in generally applicable guidance published
in the Internal Revenue Bulletin.
     9. Miscellaneous.
          9.1 Unfunded Plan. This Plan is intended to be an unfunded plan
maintained primarily for the purpose of providing deferred compensation for
Non-Employee Directors. All payments pursuant to the Plan shall be made from the
general funds of the Company and no special or separate fund shall be
established or other segregation of assets made to assure

13



--------------------------------------------------------------------------------



 



payment. No Participant or other person shall have under any circumstances any
interest in any particular property or assets of the Company as a result of
participating in the Plan. Notwithstanding the foregoing, the Company may (but
shall not be obligated to) create one or more grantor trusts, the assets of
which are subject to the claims of the Company’s creditors, to assist it in
accumulating funds to pay its obligations under the Plan. Participants shall
have no right to compel the investment of any amounts deposited in any such
trust(s).
          9.2 Nonassignability. Except as specifically set forth in the Plan
with respect to the designation of Beneficiaries, neither a Participant nor any
other person shall have any right to commute, sell, assign, transfer, pledge,
anticipate, mortgage, or otherwise encumber, transfer, hypothecate, or convey in
advance of actual receipt the amounts, if any, payable hereunder, or any part
thereof, which are, and all rights to which are, expressly declared to be
unassignable and non-transferable. No part of the amounts payable shall, prior
to actual payment, be subject to seizure or sequestration for the payment of any
debts, judgments, alimony, or separate maintenance owed by a Participant or any
other person, nor be transferable by operation of law in the event of a
Participant’s or any other person’s bankruptcy or insolvency.
          9.3 Validity and Severability; Code Section 409A. The invalidity or
unenforceability of any provision of this Plan shall not affect the validity or
enforceability of any other provision of this Plan, which shall remain in full
force and effect, and any prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction. If any provision of the Plan is capable of being interpreted in
more than one manner, to the extent feasible, the provision shall be interpreted
in a manner that does not result in an excise tax under Code Section 409A.
          9.4 Governing Law. The validity, interpretation, construction, and
performance of this Plan shall in all respects be governed by the laws of the
State of Louisiana, without reference to principles of conflict of law, except
to the extent preempted by federal law.
          9.5 Status. Nothing in this Plan or any instrument executed pursuant
to this Plan will confer upon any Participant any right to continue as a
director of the Company or affect the right of the Company to terminate the
services of any Participant.
          9.6 Underlying Plans and Programs. Nothing in this Plan shall prevent
the Company from modifying, amending or terminating the compensation or the
plans and programs pursuant to which compensation is earned and which is
deferred under this Plan.
* * * * * * * * * * * * *

Ø   As approved by the Nominating and Corporate Governance Committee and adopted
by the Board of Directors on February 23, 2011.

14